December 17, 2013 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Fixed Income Securities Funds (the “Trust”) File No. 2-47371 Commissioners: Pursuant to Rule 497(e) under the Securities Act of 1933, we hereby file exhibits containing interactive data format risk/return summary information that reflects the risk/return summary information in the supplement dated December 9, 2013, filed pursuant to Rule 497(e), for the Vanguard Long-Term Investment-Grade Bond Fund, a series of the above mentioned Trust. If you have any questions or comments concerning the foregoing, please contact me at (610) 669-1538. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. Enclosures cc: Amy Miller, Esq. U.S. Securities and Exchange Commission
